DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 07/25/2022. Claims 1, 11, and 20 have been amended. Claims 2 and 12 have been cancelled. Claims 1, 3-11, and 13-23 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for a parent Application No. 62/701996, filed on 07/23/2018.

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with the Examiner’s response set forth below.
(1)In view of amendments, rejections of 2 and 12, under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, have been withdrawn.
(2) Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(3) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.
Claim Objections
Claim 13 is objected to because of the following informalities: claim 13 recites “The system of claim 12”, however, claim 12 has been cancelled. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1, 11, and 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation, “substantially at the same time”, recited in claims 1, 11 and 20 can be interpreted differently by different ordinary skills in the art. 
Claims 3-10, 13-19, and 21-23 are dependent claims of claims 1, 11, and 20 respectively and the dependent claims do not cure the deficiencies identified in their parent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2018/0107592), hereinafter Hashimoto in view of Holt et al. (US 2003/0145270), hereinafter Holt, and further in view of Tormasov et al. (US 2019/0014176), hereinafter Tormasov.
Regarding claims 1, 11, and 20, taking claim 11 as exemplary, Hashimoto teaches a system (Hashimoto, Fig.1, storage system 1) for handling data on at least one storage device (Hashimoto, Fig.1, see flash memory 16), the system comprising: 
a non-transitory memory device, wherein modules of instruction code are stored (Hashimoto, [0027]), and a controller (Hashimoto, Fig.1, see controller 14) associated with the memory device, and configured to execute the modules of instruction code, whereupon execution of said modules of instruction code, the controller is configured to perform at least one of: 
receive, from a computing device (host), a first storage-access request for storing at least one data segment, comprising one or more data blocks and at least one first metadata object (Hashimoto, [0067], the controller 14 of the storage device 2 fetches the write command from the submission queue 50; [0068], the host 3 transmits the user data stored in the WB 54 along with the host metadata attached thereto, to the storage device 2 through the interface 10; Fig.13), wherein content of the at least one first metadata object corresponds to content of the one or more data blocks (Hashimoto, [0057], the host metadata 61 contain a data size thereof, a data size of the user data 60 to which the host metadata 61 is attached, the File ID (Object ID or logical address) of the user data 60, CRC (cyclic redundancy check) code for the user data 60, a unique command identifier (UCID) identifying a write command 91); 
concurrently store the one or more data blocks and the at least one first metadata object on the at least one storage device (Hashimoto, [0069], the controller 14 writes the group of the user data, the host metadata, and the device metadata (i.e., the write data) and the ECC code in the determined physical location of the flash memory 16 (input block 42)), wherein said concurrently store comprises performing the storing substantially at the same time, or overlapping in time; 
send an acknowledgement to the computing device (Hashimoto, [0070], Upon writing of the write data in the input block 42, in step 1309, the controller 14 transmits a write completion notification … to the host 3); and 
after receiving the at least one data segment from the computer device, using the first metadata object to validate the storage of the one or more data blocks in an offline validation process, wherein said offline validation process determines whether said at least one first metadata object and said one or more first data blocks have been successfully committed to said media storage.  
Hashimoto teaches storing the one or more first data blocks and the at least one first metadata object on the storage media, nevertheless, Hashimoto does not explicitly teach concurrently store the data blocks and metadata object, wherein said concurrently store comprises performing the storing substantially at the same time, or overlapping in time, as claimed. Hashimoto also does not teach after receiving the at least one data segment from the computing device, using the first metadata object to validate the storage of the one or more data blocks in an offline validation process, wherein said offline validation process determines whether said at least one first metadata object and said one or more first data blocks have been successfully committed to said media storage, as claimed.
However, Hashimoto in view of Holt teaches concurrently store the one or more data blocks and the at least one first metadata object on the at least one storage device, wherein said concurrently store comprises performing the storing substantially at the same time, or overlapping in time (Holt, [0037], A portion of disk drive capacity may be dedicated to the storage of metadata, including CRC metadata … Metadata may be stored at the same time as the user data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate teachings of Holt to store user data and metadata at the same time. A person of ordinary skill in the art would have been motivated to combine the teachings of Hashimoto with Holt because it improves reliability of the storage system disclosed in Hashimoto by providing storage anomaly and data path data integrity protection (Holt, [0015]).  
The combination of Hashimoto and Holt does not teach after receiving the at least one data segment from the computing device, using the first metadata object to validate the storage of the one or more data blocks in an offline validation process, wherein said offline validation process determines whether said at least one first metadata object and said one or more first data blocks have been successfully committed to said media storage, as claimed.
However, the combination of Hashimoto in view of Tormasov teaches after receiving the at least one data segment from the computing device, using the first metadata object to validate the storage of the one or more data blocks (Tormasov, [0062], at step 305, the user of client device 110 sends a request to data management system 130 for secure data storage … In general, the data management system 130 is described as facilitating the storage of user data (e.g., actual data files on the client device 110) as well as file metadata; [0063], In any event, at step 320, a request is made to perform a verification of the stored data and/or metadata in the remote data storage locations (e.g., cloud storage 150); [0066], If a recalculation is not to be performed, the cloud storage 150 retrieves an existing hash value of the user data and/or file metadata returns this value to verifier 136 at step 355. The method then proceeds to step 380 shown in FIG. 3C where the verifier 136 compares the hash value received from the client device 110 with the hash value received from the cloud storage 150.) in an offline validation process (Note – A validation operation is a separate process from a secure data storage request.), wherein said offline validation process determines whether said at least one first metadata object and said on ore more first data blocks have been successfully committed to said media storages (Tormasov, [0066], A match indicates that user data and/or file metadata stored in the cloud storage is verified and a confirmation of success is transmitted from the verifier 136 to the client device 110; Note – a match indicates both the user data and hash value have been successfully stored.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Tormasov to perform a verification operation on stored user data and checksum (i.e. metadata) to ensure the user data and checksum are successfully committed/stored when a verification request is issued. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Tormasov because it improves reliability of the storage system disclosed in the combination of Hashimoto by providing verification services to remotely manage data storages such as cloud storage services (Tormasov, [0005]).
Claims 1 and 20 have similar limitations as claim 11 and they are rejected for the similar reasons. Regarding claim 20, Holt further teaches calculating at least one metadata value from the content of the one or more data object (Holt, [0037], The CRC may be generated as data is received by the disk array controller.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate teachings of Holt to generate CRC metadata from user data received. A person of ordinary skill in the art would have been motivated to combine the teachings of Hashimoto with Holt because it improves reliability of the storage system disclosed in Hashimoto by providing storage anomaly and data path data integrity protection (Holt, [0015]).  

Claims 3, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Holt, and Tormasov as applied to claims 1, 12, and 20 respectively above, and further in view of Brown et al. (US 2005/0232279), hereinafter Brown.
Regarding claims 3, 13, and 22, taking claim 13 as exemplary, the combination of Hashimoto teaches all the features with respect to claim 12 as outlined above. The combination of Hashimoto does not explicitly teach the system of claim 12, wherein the controller is configured to: store at least one fidelity flag associated with at least one respective metadata object; attribute an initial 'False' value to the at least one fidelity flag; determine a value of the at least one fidelity flag according to an outcome of the offline validation process; and update the value of the stored fidelity flag to valid value if the metadata object is validated in the offline validation process, as claimed.
However, the combination of Hashimoto in view of Brown teaches the system of claim 12, wherein the controller is configured to:
store at least one fidelity flag associated with at least one respective metadata object (Brown, [0050], each of the data packets sent or received by a virtual network adapter includes two flags, (1) a no checksum flag, and (2) a checksum good flag; [0052], when a checksum is to be verified based on the state of a no checksum flag and a checksum good flag); 
attribute an initial invalid value to the at least one fidelity flag signifying that storage of the at least one respective metadata object has not been validated (Brown, [0052], A checksum is verified if the no checksum flag and the checksum good flag are unset in a logical 0 state; [0059], a hosting partition that supports checksum offload verifies the checksum only if the flags indicate that the checksum exists and has not already been verified. These states are the default values of the flags); 
determine a value of the at least one fidelity flag according to an outcome of the offline validation process (Brown, [0066], If the checksum offload is supported, then verification that the checksum is performed by the physical network adapter is conducted (step 704). Next, a determination is made as to whether the checksum is good (step 706)); and 
update the value of the stored fidelity flag to valid value if the metadata object is validated in the offline validation process (Brown, [0066],  If the checksum is good, then the checksum good flag is set in a data packet that is to be sent onto the interpartition virtual network (step 708)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Brown to store a no checksum flag and a checksum good flag in a header of each data packet to determine whether a checksum verification is needed and update the checksum good flag based on the results of the checksum verification process. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto because it improves efficiency of the system disclosed in the combination of Hashimoto by only performing checksum verification when it is determined to be necessary (Brown, [0042]). 
Claims 3 and 22 have similar limitations as claim 13 and they are rejected for the similar reasons.
Regarding claims 7 and 17, taking claim 17 as exemplary, the combination of Hashimoto, Holt, Tormasov, and Brown teaches all the features with respect to claim 13 as outlined above. The combination of Hashimoto further teaches the system according to claim 13, wherein the controller is configured to perform an offline validation process by: reading the one or more first data blocks stored on the one or more storage devices; reading the at least one first, respective metadata object stored on the one or more storage device; producing at least one second metadata object from the one or more first, read data blocks; and comparing the content of the at least one first read metadata object to the content of the at least one second, produced metadata object (Holt, [0038], On read operations, both the data block and the associated CRC information may be read from their respective drives. CRC may be generated for the data read from disk and compared against the CRC that was stored as metadata.).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate teachings of Holt read a user data block, generate CRC value from the user data block, and compare the generated CRC value against the stored CRC value of the user data block. A person of ordinary skill in the art would have been motivated to combine the teachings of Hashimoto with Holt because it improves reliability of the storage system disclosed in Hashimoto by providing storage anomaly and data path data integrity protection (Holt, [0015]).  
Claim 7 has similar limitations as claim 17 and is rejected for the similar reasons.
Regarding claim 8, the combination of Hashimoto, Holt, Tormasov, and Brown teaches all the features with respect to claim 7 as outlined above. The combination of Hashimoto further teaches the method according to claim 7, wherein reading the one or more first data blocks is prompted by at least one of:
receiving, from a computing device, a request for reading the at least one data block from the storage media (Hashimoto, [0030]; [0032], The OS 11 operates to transmit commands including the read command 90, the write command 91, the scan command 92, the invalidate command, and the copy command, and a physical address 56, to the storage device 2 via the interface 10. The physical address 56 is used to designate a physical location of the flash memory 16 to be accessed for data reading or data writing; [0062]; Tormasov, [0052], This user interface may allow calls to perform generic data operation requests, such as instructions to write, read, modify, delete or create data files); receiving an asynchronous interrupt or message from at least one hardware module; receiving a synchronous interrupt or message from at least one hardware module; receiving at least one asynchronous interrupt or message from a software process; or receiving at least one synchronous interrupt or message from a software process.

Claims 4, 14, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Holt, Tormasov, and Brown as applied to claims 3, 13, and 22 respectively above, and further in view of Butt (US 2013/0055054), hereinafter Butt.
Regarding claims 4, 14, and 23, taking claim 14 as exemplary, the combination of Hashimoto teaches all the features with respect to claim 13 as outlined above. The combination of Hashimoto does not explicitly teach the system of claim 13 wherein the controller is further configured to delete the at least one first metadata object if the offline validation process fails, as claimed.
However, the combination of Hashimoto in view of Butt teaches the system of claim 13 wherein the controller is further configured to delete the at least one first metadata object if the offline validation process fails (Butt, [0038]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Butt to delete host CRC and replace it with storage device (internal) CRC if the storage device CRC does not match with the host CRC. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Butt because it improves accuracy and security with the system disclosed in the combination of Hashimoto to coordinate the use of multiple data protection (e.g. CRC) algorithms when providing end-to-end data protection (Butt, [0006]).
Claims 4 and 23 have similar limitations as claim 14 and they are rejected for the similar reasons.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Holt, Tormasov, and Brown as applied to claims 3 and 13 respectively above, and further in view of Tsukamoto et al. (US 2012/0254636), hereinafter Tsukamoto.
Regarding claims 5 and 15, taking claim 15 as exemplary, the combination of Hashimoto teaches all the features with respect to claim 13 as outlined above. The combination of Hashimoto does not explicitly teach the system of claim 13, wherein the controller is configured to maintain a metadata table, wherein at least one entry is configured to associate a content of at least one metadata object to at least one fidelity flag, so as to maintain a condition of fidelity of at least one data block stored on the at least one storage device, as claimed.
However, the combination of Hashimoto in view of Tsukamoto teaches the system of claim 13, wherein the controller is configured to maintain a metadata table, wherein at least one entry is configured to associate a content of at least one metadata object to at least one fidelity flag, so as to maintain a condition of fidelity of at least one data block stored on the at least one storage device (Tsukamoto, [0176], by referring to the invalid-block management table (TBM) 213 b, the NAND write controller 214 e writes the CRC-code-added data to, in the NAND flash memory 201 a, the block whose “invalid” flag [0]; [0071]; The invalid-block management table (TBM) 213 b in the present embodiment has entries d01 to d20 associated with the respective blocks a01 to a20 in the NAND flash memory 201 a. Each entry has a flag for identifying “dirty” or “invalid”; Fig. 12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Tsukamoto to include a table with CRC code and a valid/invalid flag for each block. As disclosed in Tsukamoto, failures may occur in a write area during writing, thus, it is preferable that information of an area in which a write error occurred be logged and stored in order to prevent the area to be used in subsequent requests (Tsukamoto, [0038]). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Tsukamoto because it improves efficiency of the system disclosed in the combination of Hashimoto by providing a save-processing device that allows an error log to be recorded with a simple configuration (Tsukamoto, [0039][0040]). 
Claim 5 has similar limitations as claim 15 and is rejected for the similar reasons.

Claims 6, 9, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Holt, Tormasov, and Brown as applied to claims 3 and 13 respectively above, and further in view of Schaff et al. (US 2017/0228174), hereinafter Schaff.
Regarding claims 6 and 16, taking claim 16 as exemplary, the combination of Hashimoto teaches all the features with respect to claim 13 as outlined above. The combination of Hashimoto does not explicitly teach the system according to claim 13, wherein the controller is configured to perform an offline validation process by: receiving, from a computing device, a second request for storing the at least one data segment, wherein the second request comprises at least one second metadata object; and comparing the content of the at least one second metadata object with content of the at least one metadata object stored on the at least one storage device, as claimed.
However, the combination of Hashimoto in view of Schaff teaches the system according to claim 13, wherein the controller is configured to perform an offline validation process by: receiving, from a computing device, a second request for storing the at least one data segment (Schaff, [0048], at block 525, host system 105-a may send a request to storage controller 210-a to write a second data set to storage medium 225-a.), wherein the second request comprises at least one second metadata object (Hashimoto, [0057], the host metadata 61 contain a data size thereof, a data size of the user data 60 to which the host metadata 61 is attached, the File ID (Object ID or logical address) of the user data 60, CRC (cyclic redundancy check) code for the user data 60, a unique command identifier (UCID) identifying a write command 91); and comparing the content of the at least one second metadata object with content of the at least one metadata object stored on the at least one storage device (Schaff, [0048], For example, as depicted at block 535, storage controller 210-a may determine that the identified one or more attributes of the second data set match the one or more attributes of the first data set; [0003]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Schaff to receive a second write request and compare the content of the first metadata associated with the first write request to the second metadata associated with the second write request. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Schaff because it improves accuracy and efficiency of the system disclosed in the combination of Hashimoto to be able to identify if a match between data sets (Schaff, [0004])  
Claim 6 has similar limitations as claim 16 and is rejected for the similar reasons.
Regarding claims 9 and 18, taking claim 18 as exemplary, the combination of Hashimoto teaches all the features with respect to claim 13 as outlined above. The combination of Hashimoto does not explicitly teach the system according to claim 13, wherein the controller is configured to perform an offline validation process by: receiving a first request to access the at least one data segment on the at least one storage device, wherein the first request comprises one or more first metadata objects corresponding to content of the one or more first data blocks; storing the one or more first metadata objects in a cache memory device; receiving a second request to access the data segment, comprising one or more second metadata objects; and comparing the content of one or more second metadata objects to the content of one or more first metadata objects that are stored on the cache memory device, as claimed.
However, the combination of Hashimoto in view of Schaff teaches the system according to claim 13, wherein the controller is configured to perform an offline validation process by: receiving a first request to access the at least one data segment on the at least one storage device (Schaff, [0047], at block 505, host system 105-a may send to storage controller 210-a a request to write a first data set to storage medium 225-a), wherein the first request comprises one or more first metadata objects corresponding to content of the one or more first data blocks (Schaff, [0047], At block 510, storage controller 210-a may analyze the first data set upon receiving the request); storing the one or more first metadata objects in a cache memory device (Schaff, [0047], At block 520, storage controller 210-a stores one or more attributes of the first data set to system memory); receiving a second request to access the data segment, comprising one or more second metadata objects (Schaff, [0048], at block 525, host system 105-a may send a request to storage controller 210-a to write a second data set to storage medium 225-a. At block 530, storage controller 210-a may analyze the second data set. For example, storage controller 210-a may identify one or more attributes of the second data set); and comparing the content of one or more second metadata objects to the content of one or more first metadata objects that are stored on the cache memory device (Schaff, [0048], compare these identified attributes with attributes of data sets previously stored to storage medium 225-a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Schaff to receive a second write request and compare the content of the first metadata associated with the first write request to the second metadata associated with the second write request. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Schaff because it improves accuracy and efficiency of the system disclosed in the combination of Hashimoto to be able to identify if a match between data sets (Schaff, [0004])  
Claim 9 has similar limitations as claim 18 and is rejected for the similar reasons.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Holt, Tormasov, and Brown as applied to claims 3 and 13 above, and further in view of Gschwind et al. (US 2017/0132132), hereinafter Gschwind.
Regarding claims 10 and 19, taking claim 19 as exemplary, the combination of Hashimoto teaches all the features with respect to claim 13 as outlined above. The combination of Hashimoto further teaches the system according to claim 13, wherein the controller is further configured to: receive, from a computing device. a storage access request to read one or more data blocks from the storage media (Tormasov, [0067], the verifier 136 determines, by checking a database, for example, whether the cloud storage 150 is trusted. If so, the method proceeds to step 365 where the verifier 136 requests the cloud storage 150 to read the user data and/or file metadata remotely stored thereon), wherein the request comprises at least one first metadata value (Tormasov, [0064], This hash value may be … or provided as part of the verification request from the client device 110); read the one or more data blocks and at least one corresponding fidelity flag from the storage media; if the value of the fidelity flag is 'False', then calculate, by the computing device, a second metadata value from the content of the one or more read data blocks(Brown, [0066], If the checksum offload is supported, then verification that the checksum is performed by the physical network adapter is conducted (step 704). Next, a determination is made as to whether the checksum is good (step 706)); and if the first metadata value and the second metadata value match, then update the value of the fidelity flag to 'True' (Brown, [0066],  If the checksum is good, then the checksum good flag is set in a data packet that is to be sent onto the interpartition virtual network (step 708))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Tormasov to read data and validate read data by using a checksum received from a verification request. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Tormasov because it improves reliability of the storage system disclosed in the combination of Hashimoto by providing verification services to remotely manage data storage such as cloud storage services (Tormasov, [0005]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Brown to store a no checksum flag and a checksum good flag in a header of each data packet to indicate whether a checksum verification is needed and update the checksum good flag based on the results of the checksum verification process. A person of ordinary skill in the art would have been motivated to combine the teachings of Hashimoto with Brown because it improves efficiency of the system disclosed in the combination of Hashimoto by only performing checksum verification when it is determined to be necessary (Brown, [0042]). 
However, the combination of Hashimoto in view of Gschwind teaches wherein the request comprises at least one first metadata value (Gschwind, [0222], read request 3311 is comprised of … CRC (cyclic redundancy check) information field 3306).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Gschwind to include a CRC information field in a read request. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Gschwind because it improves reliability of the system disclosed in the combination of Hashimoto by providing a CRC associated with a read request to detect an error that may occur during a transfer of read request from a source to a destination (Gschwind, [0022]).  
Claim 10 has similar limitations as claim 19 and is rejected for the similar reason.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Holt, and Tormasov as applied to claim 20 above, and further in view of Xiang et al. (US 2018/0004593), hereinafter Xiang and Tsukamoto et al. (US 2012/0254636), hereinafter Tsukamoto.
Regarding claim 21, the combination of Hashimoto teaches all the features with respect to claim 20 as outlined above. The combination of Hashimoto further teaches the method of claim 20, wherein the offline validation process is selected from a list consisting of; offline rewriting of the stored data object by the one or more controllers; offline reading of the stored data object by the one or more controllers (Tormasov, [0067]; Holt, [0039]); offline reading of the stored data object by one or more client computing devices (Hashimoto, [0030], The host 3 sends, to a storage device 2 via the corresponding interface 10, a number of commands for accessing the storage device 2. The commands include a read command 90); and offline reading of the stored data object by a caching system.  
The combination of Hashimoto does not explicitly teach offline rewriting of the stored data object by the one or more controllers and offline reading of the stored data object by a caching system, as claimed.
However, the combination of Hashimoto in view of Xiang teaches offline rewriting of the stored data object by the one or more controllers (Xiang, [0046])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Xiang to perform error detection on overwrite data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Xiang because it improves reliability of the system disclosed in the combination of Hashimoto by preventing incorrect checksum mismatch situations (Xiang, [0046]). 
However, the combination of Hashimoto in view of Tsukamoto teaches offline reading of the stored data object by a caching system (Tsukamoto, [0092] – [0094], In order to inhibit corruption of the cache data input from the read controller 222, the data buffer unit 214 d 1 performs an XOR (exclusive OR) operation to generate XOR parity data and adds the XOR parity data to the cache data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Tsukamoto to perform error checking on retrieved cache data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Tsukamoto because it improves reliability of the system disclosed in the combination of Hashimoto by preventing corruption of cache data (Tsukamoto, [0094])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136